Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Introduction
The office action is in response to Application filed via RCE on 4/05/2021. Claims 1-21 are pending in the application and have been examined. Claims 1, 11 and 21 have been amended.

Continued Examination Under 37 CFR 1.114
         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.   Applicant’s submission filed on 3/04/2021 has been entered.

Response to Arguments
Applicant’s arguments on 35 U.S.C 103:
Applicant’s arguments, see pages 9-10, filed on 3/04/2021, with respect to the rejection(s) of claims 1-21 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further Lu et al. Publication No, US 2002/0194342 A1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 1-5, 11-15, and 21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Agarwal Publication No. US 2015/0215345 A1, in view of Pithawala et al. Publication No. US 2018/0375967 A1 (“Pithawala” hereinafter), Feyzibehnagh et al. Publication No. US 2019/0215308 A1 (“Feyzibehnagh” hereinafter) and Lu et al. Publication No. US 2002/0194342 A1 (“Lu” hereinafter).

Regarding claim 1,

Agarwal teaches a method for managing network communication, comprising:
responsive to communication of a client handshake from a client to a server for establishing communications between the client and the server (Fig. 4 - TCP SYN connection for communication between client 402 and server 404), managing handshake messages between the client and the server until an application layer message is communicated from the client (Para 0091, 0093 - upon a request from an application executing thereon to the TCP stack of client 602 to initiate a TCP session with server 612, v-switch associated with client 602 manages the TCP connections in which client 602 participates), such that during the managing of the handshake messages, from a perspective of the client, a connection between the client and the server appears to be fully established (Para 0107 and Fig. 13 - until application messages are 

responsive to communication of the application layer message from the client:
rendering a policy decision with respect to a connection between the client and the server (Para 0091 - forwarding path rules configured by the v-switch controller)

establishing the selected path for communication between the client and the server in accordance with the policy decision (Para 0091 - Once a TCP connection is established, v-switch data path 606 facilitates the ongoing communications by forwarding packets based on the forwarding path rules configured by the v-switch controller)

Agarwal does not explicitly disclose:

wherein the managing includes altering the client handshake by removing at least one unsupported communication option from the client handshake and transmitting the altered client handshake to the server.

responsive to communication of the application layer message from the client: 

rendering a policy decision with respect to a connection between the client and the server based on a payload of the application layer message, the policy decision defining a selected path between the client and the server and including a chosen target device from a plurality of potential target devices, wherein the chosen target device is within the selected path, and wherein the selected path is selected such that payloads indicative of business traffic are associated with a first path quality and payloads indicative of non-business traffic are associated with a second, lower path quality.

Pithawala teaches:

wherein the managing includes altering the client handshake by removing at least one unsupported communication option from the client handshake and transmitting the altered client handshake to the server (Para 0055 and Fig. 6 – based on determining that the destination node 104 unsupported TCP-SMO option from received SYN-ACK message at step 604, the source node 102 at step 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Agarwal to include the teachings of Pithawala. The motivation for doing so is to provide TCP options to the TCP protocol in efforts to extend its reliability and performance.

Feyzibehnagh teaches: 

responsive to communication of the application layer message from the client:

rendering a policy decision with respect to a connection between the client and the server based on a payload of the application layer message (Para 0080 - the intelligence server stores routing information (e.g. numeric network addresses and/or security parameters) for the security device to use in selectively routing traffic; and Para 0062 - the security device selects a network path from a group of paths for routing each traffic flow, where the selected path has the selected security parameters such as a category of the application generating the traffic, the contents of one or more payloads of the datagram(s)), the policy decision defining a selected path between the client and the server and including a chosen target device from a plurality of potential target devices (Fig. 1 - the traffic from client device 103 to destination device 113 is routed through a plurality of potential target devices, i.e. intermediate devices or next hops, such as device 119a-b (if the traffic is routed via tunnel 115) or routers/switches (not showed) on internet network 111 (if the traffic is routed via directly internet)), wherein the chosen target device is within the selected path (Para 0110-0114 and Fig. 6 - For security data traffic and using load balancing, the intelligence server selects a target device 119a/b as an intermediate device or next hop for data traffic from the client 103 to the destination server 113; After that, based on information from a received request at steps 601-603, the intelligence server determines that the trigger domain information associated with applications or web sites or web services that corresponds to the destination server 113 is not detected (No of step 603), the intelligence server decides to select a path via the tunnel 115 that includes the chosen target device next hop 119a/b for routing the traffic to the destination server 113)



Lu teaches: 

responsive to communication of the application layer message from the client:

the selected path is selected such that payloads indicative of business traffic are associated with a first path quality and payloads indicative of non-business traffic are associated with a second, lower path quality (Para 0007 – Each IP packet consists of a data portion for carrying the data payload and a header portion for carrying overhead information; Para 0089 – As a receive packet is taken up by the receiver 320, a copy of it is snooped by the packet classifier 140. The packet classifier comprises a content parser 340 that parses out content from the various header fields and data portion (i.e. the data payload) of the a packet; Para 0099 - the inbound packets are classified based on their content information. For example, a packet from a client with his/her credit card information has higher business value than other packet with non-business information; Para 0057 – Based on the assigned content class, the Quality-of-Service (QoS) controller 164 prioritizes each packet, and the load balancer 162 selects a particular server, that can best serve the request associated with the packet, for transmitting the packet to the selected server. Because each server has a particular its address, so selecting a particular server from a plurality of servers is the same selecting a particular path from a plurality of paths to transmit client packet based on content data in the payload of received packet).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Agarwal to include the teachings of Lu. The motivation for doing so is to select the best server and to prioritize the transmitting of the packet to the server (Para 0018 – Lu).


Regarding claim 2, the method of claim 1 above,

Agarwal teaches:

responsive to the communication of the client handshake and prior to rendering the policy decision, opening at least one path between the client and the server ([para 0091 and Fig. 7] A v-switch associated with client 602 manages the TCP connections in which client 602 participates. Once a TCP connection is established, v-switch datapath 606 facilitates the ongoing communications by forwarding packets based on the forwarding path rules configured by the v-switch controller; and  [para 0095 and Fig. 7] V-switch controller 604 facilitates the path selection during the TCP connection establishment. At initiating an TCP connection, i.e. prior the v-switch 606 uses the rules for path selection, in response to receive an TCP SYN handshake packet (step 1) from the client 602, V-switch controller 604 opens “n” different paths and sends the “n” SYN packets to server 612 over “n” outgoing paths (step 2))


Regarding claim 3, the method of claim 2 above,

Agarwal teaches: 

wherein opening at least one path between the client and the server comprises opening a plurality of partial connections from a security device to a plurality of potential target devices ([para 0095 and Fig. 7] V-switch controller 604 opens “n” different paths and sends the n SYN packets to server 612 over “n” outgoing paths (step 2); and [Fig. 3] Fig. 3 shows that there are three paths between the client and the server F1 (S1-S2-S3-S4), F2 (S1-S6-S8-S4) and F3 (S1-S6-S7-S3-S4)  are opened, wherein comprising opening a plurality of partial connections to different switches partial connections from the client to a plurality of potential target devices intermediate switches, next hop, as S2 and S6 since switch S1 is an edge switch)

the chosen target device comprises one of the plurality of potential target devices ([para 0112] The application selects the path on which the SYN packet corresponding to the selected SYN-ACK packet was sent as the outbound TCP path from the first host (block 1916); i.e. based on received information (of S2/S6) from SYN-ACK packet, the v-switch 606 chooses S2/S6 as a chosen target intermediate switch for routing the data from the client 602 to the server 612)


Regarding claim 4, the method of claim 3 above,

Agarwal teaches:

responsive to the rendering of the policy decision, closing the plurality of partial connections other than a connection to the chosen target device ([para 0117] the application establishes the requested TCP session using the router on which the first SYN packet arrived and the router on which the SYN-ACK packet of the ACK packet was sent, i.e. other connections are closed; [fig. 3] For example, as showed on Fig. 3, when path F1 (S1-S2-S3-S4) is selected for data routing, the partial connection from the client to S6 other than a connection to the chosen target device S2 is closed)


Regarding claim 5, the method of claim 3 above,

Agarwal teaches:

responsive to receiving a handshake acknowledgement from one of the plurality of potential target devices, forwarding a single handshake acknowledgement to the client ([para 0102] V-switch controller 604 receives m SYN-ACK packets from routers. However, only the first arriving SYN-ACK packet is forwarded to client 602)

responsive to receiving a handshake establishing message from the client, holding the handshake establishing message from the client until the policy decision is rendered and the chosen target device is selected ([para 0104 and Fig. 15] the ACK packet from client 602 is received and held by vSwitch Datapath 606 until vSwitch controller 604 determines a selected path based on the forwarding path rules that configured by the vSwitch controller)


Regarding claim 11, 

Agarwal teaches a system comprising: a processor; and a non-transitory, computer-readable storage medium embodying instructions executable by the processor for:
responsive to communication of a client handshake from a client to a server for establishing communications between the client and the server ([Fig. 4] TCP SYN connection for communication between client 402 and server 404), managing handshake messages between the client and the server until an application layer message is communicated from the client ([para 0091, 0093] upon a request from an application executing thereon to the TCP stack of client 602 to initiate a TCP session with server 612, v-switch associated with client 602 manages the TCP connections in which client 602 participates), such that during the managing of the handshake messages, from a perspective of the client, a connection between the client and the server appears to be fully established ([para 0107 and Fig. 13] until application messages are communicated between the client and the server at step 13 of Fig. 18, the vswitch controller 604 manages and controls all handshake messages to and from the client at steps 1-2, 7-8 and 9-10, so a connection between the client and the server appears to be fully established)

responsive to communication of the application layer message from the client: 

rendering a policy decision with respect to a connection between the client and the server ([para 0091] forwarding path rules configured by the v-switch controller)

establishing the selected path for communication between the client and the server in accordance with the policy decision ([para 0091] Once a TCP connection is established, v-switch data path 606 facilitates the ongoing communications by forwarding packets based on the forwarding path rules configured by the v-switch controller)

Agarwal does not explicitly disclose: 

wherein the managing includes altering the client handshake by removing at least one unsupported communication option from the client handshake and transmitting the altered client handshake to the server.

responsive to communication of the application layer message from the client:

rendering a policy decision with respect to a connection between the client and the server based on a payload of the application layer message, the policy decision defining a selected path between the client and the server and including a chosen target device from a plurality of potential target devices, wherein the chosen target device is within the selected path, and wherein the selected path is selected such that payloads indicative of business traffic are associated with a first path quality and payloads indicative of non-business traffic are associated with a second, lower path quality.

Pithawala teaches:

wherein the managing includes altering the client handshake by removing at least one unsupported communication option from the client handshake and transmitting the altered client handshake to the server (Para 0055 and Fig. 6 – based on determining that the destination node 104 unsupported TCP-SMO option from received SYN-ACK message at step 604, the source node 102 at step 606 is configured to establishing a traditional TCP communication session without TCP-SMO option by removing the SMO option and sending a new TCP-SYN handshake message without the TCP-SMO option to the destination node 104)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Agarwal to include the teachings of Pithawala. The motivation for doing so is to provide TCP options to the TCP protocol in efforts to extend its reliability and performance.

Feyzibehnagh teaches: 

responsive to communication of the application layer message from the client:

rendering a policy decision with respect to a connection between the client and the server based on a payload of the application layer message ([para 0080] the intelligence server stores routing information (e.g. numeric network addresses and/or security parameters) for the security device to use in selectively routing traffic; and [para 0062] the security device selects a network path from a group of paths for routing each traffic flow, where the selected path has the selected security parameters such as a category of the application generating the traffic, the contents of one or more payloads of the datagram(s)), the policy decision defining a selected path between the client and the server and including a chosen target device from a plurality of potential target devices ([Fig. 1] the traffic from client device 103 to destination device 113 is routed through a plurality of potential target devices, i.e. intermediate devices or next hops, such as device 119a-b (if the traffic is routed via tunnel 115) or routers/switches (not showed) on internet network 111 (if the traffic is routed via directly internet)), wherein the chosen target device is within the selected path ([para 0110-0114 and Fig. 6] For security data traffic and using load balancing, the intelligence server selects a target device 119a/b as an intermediate device or next hop for data traffic from the client 103 to the destination server 113; After that, based on information from a received request at steps 601-603, the intelligence server determines that the trigger domain information associated with applications or web sites or web services that corresponds to the destination server 113 is not detected (No of step 603), the intelligence server decides to select a path via the tunnel 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Agarwal to include the teachings of Feyzibehnagh. The motivation for doing so is to increase the security and privacy of data traffic (Para 0004 – Feyzibehnagh).

Lu teaches: 

responsive to communication of the application layer message from the client:

the selected path is selected such that payloads indicative of business traffic are associated with a first path quality and payloads indicative of non-business traffic are associated with a second, lower path quality (Para 0007 – Each IP packet consists of a data portion for carrying the data payload and a header portion for carrying overhead information; Para 0089 – As a receive packet is taken up by the receiver 320, a copy of it is snooped by the packet classifier 140. The packet classifier comprises a content parser 340 that parses out content from the various header fields and data portion (i.e. the data payload) of the a packet; Para 0099 - the inbound packets are classified based on their content information. For example, a packet from a client with his/her credit card information has higher business value than other packet with non-business information; Para 0057 – Based on the assigned content class, the Quality-of-Service (QoS) controller 164 prioritizes each packet, and the load balancer 162 selects a particular server, that can best serve the request associated with the packet, for transmitting the packet to the selected server. Because each server has a particular its address, so selecting a particular server from a plurality of servers is the same selecting a particular path from a plurality of paths to transmit client packet based on content data in the payload of received packet).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Agarwal to include the teachings of Lu. The motivation for doing so is to select the best server and to prioritize the transmitting of the packet to the server (Para 0018 – Lu).



Regarding claims 12-15,
	
Claims 12-15 are analyzed and interpreted as a system of claims 2-5. 


Regarding claim 21, 

Agarwal teaches a non-transitory, computer-readable storage medium embodying computer executable instructions configured for:
responsive to communication of a client handshake from a client to a server for establishing communications between the client and the server ([Fig. 4] TCP SYN connection for communication between client 402 and server 404), managing handshake messages between the client and the server until an application layer message is communicated from the client ([para 0091, 0093] upon a request from an application executing thereon to the TCP stack of client 602 to initiate a TCP session with server 612, v-switch associated with client 602 manages the TCP connections in which client 602 participates), such that during the managing of the handshake messages, from a perspective of the client, a connection between the client and the server appears to be fully established ([para 0107 and Fig. 13] until application messages are communicated between the client and the server at step 13 of Fig. 18, the vswitch controller 604 manages and controls all handshake messages to and from the client at steps 1-2, 7-8 and 9-10, so a connection between the client and the server appears to be fully established)

responsive to communication of the application layer message from the client:

rendering a policy decision with respect to a connection between the client and the server ([para 0091] forwarding path rules configured by the v-switch controller)

establishing the selected path for communication between the client and the server in accordance with the policy decision ([para 0091] Once a TCP connection is established, v-switch data path 606 facilitates the ongoing communications by forwarding packets based on the forwarding path rules configured by the v-switch controller)

Agarwal does not explicitly disclose: 

wherein the managing includes altering the client handshake by removing at least one unsupported communication option from the client handshake and transmitting the altered client handshake to the server.

responsive to communication of the application layer message from the client:

rendering a policy decision with respect to a connection between the client and the server based on a payload of the application layer message, the policy decision defining a selected path between the client and the server and including a chosen target device from a plurality of potential target devices, wherein the chosen target device is within the selected path, and wherein the selected path is selected such that payloads indicative of business traffic are associated with a first path quality and payloads indicative of non-business traffic are associated with a second, lower path quality.

Pithawala teaches:

wherein the managing includes altering the client handshake by removing at least one unsupported communication option from the client handshake and transmitting the altered client handshake to the server (Para 0055 and Fig. 6 – based on determining that the destination node 104 unsupported TCP-SMO option from received SYN-ACK message at step 604, the source node 102 at step 606 is configured to establishing a traditional TCP communication session without TCP-SMO option by removing the SMO option and sending a new TCP-SYN handshake message without the TCP-SMO option to the destination node 104)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Agarwal to include the teachings of Pithawala. The motivation for doing so is to provide TCP options to the TCP protocol in efforts to extend its reliability and performance.

Feyzibehnagh teaches:

responsive to communication of the application layer message from the client:

rendering a policy decision with respect to a connection between the client and the server based on a payload of the application layer message ([para 0080] the intelligence server stores routing information (e.g. numeric network addresses and/or security parameters) the policy decision defining a selected path between the client and the server and including a chosen target device from a plurality of potential target devices ([Fig. 1] the traffic from client device 103 to destination device 113 is routed through a plurality of potential target devices, i.e. intermediate devices or next hops, such as device 119a-b (if the traffic is routed via tunnel 115) or routers/switches (not showed) on internet network 111 (if the traffic is routed via directly internet)), wherein the chosen target device is within the selected path ([para 0110-0114 and Fig. 6] For security data traffic and using load balancing, the intelligence server selects a target device 119a/b as an intermediate device or next hop for data traffic from the client 103 to the destination server 113; After that, based on information from a received request at steps 601-603, the intelligence server determines that the trigger domain information associated with applications or web sites or web services that corresponds to the destination server 113 is not detected (No of step 603), the intelligence server decides to select a path via the tunnel 115 that includes the chosen target device next hop 119a/b for routing the traffic to the destination server 113)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Agarwal to include the teachings of Feyzibehnagh. The motivation for doing so is to increase the security and privacy of data traffic (Para 0004 – Feyzibehnagh).

Lu teaches: 

responsive to communication of the application layer message from the client:

the selected path is selected such that payloads indicative of business traffic are associated with a first path quality and payloads indicative of non-business traffic are associated with a second, lower path quality (Para 0007 – Each IP packet consists of a data portion for carrying the data payload and a header portion for carrying overhead information; Para 0089 – As a receive packet is taken up by the receiver 320, a copy of it is snooped by the packet classifier 140. The packet classifier comprises a content parser 340 that parses out content from the various header fields and data portion (i.e. the data payload) of the a packet; Para 0099 - the 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Agarwal to include the teachings of Lu. The motivation for doing so is to select the best server and to prioritize the transmitting of the packet to the server (Para 0018 – Lu).


Claims 6-8, 10, 16-18 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Agarwal in view of Pithawala, Feyzibehnagh and Lu, and further in view of Tam et al. Publication No. US 2015/0180767 A1 (“Tam” hereinafter).   

Regarding claim 6, the method of claim 1 above,

Agarwal does not explicitly disclose: 

wherein opening at least one path between the client and the server comprises opening a single connection to an initial target device.

Tam teaches: 

wherein opening at least one path between the client and the server comprises opening a single connection to an initial target device ([Fig. 2] Upon receiving a SYN packet from initiator 122, TSE 106 opens a single connection to acceptor device 124 in order to establishing a TCP session)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Agarwal to include 

Regarding claim 7, the method of claim 6 above,

Agarwal does not explicitly disclose:

wherein the initial target device is configured to render the policy decision.

Tam teaches: 

wherein the initial target device is configured to render the policy decision ([para 0090] marking packets in a communication stream allows devices such as distribution router 104 and core router 110 (see FIG. 1) to implement policy decisions on packets)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Agarwal to include the teachings of Tam. The motivation for doing so is to divert established communication sessions.

Regarding claim 8, the method of claim 6 above,

Agarwal does not explicitly disclose: 

wherein managing handshake messages between the client and the server comprises: responsive to receiving a handshake acknowledgement from the initial target device, forwarding the handshake acknowledgement to the client; and responsive to receiving a handshake establishing message from the client, communicating the handshake establishing message to the server.

Tam teaches:

wherein managing handshake messages between the client and the server comprises: responsive to receiving a handshake acknowledgement from the initial target device, forwarding the handshake acknowledgement to the client (Fig. 2] in response to receiving SYN/ACK from acceptor 124, the SYN/ACK message is forwarded to client initiator 122); and responsive to receiving a handshake establishing message from the client, communicating the handshake establishing message to the server (Fig. 2] in response to receiving ACK from client initiator 124, the ACK message is sent to acceptor 124)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Agarwal to include the teachings of Tam. The motivation for doing so is to divert established communication sessions.

Regarding claim 10, the method of claim 6 above,

Agarwal does not explicitly disclose: 

if the initial target device is the chosen target device, establishing the selected path for communication between the client and the server, the selected path including the initial target device; and if a device other than the initial target device is the chosen target device, establishing the selected path for communication between the client and the server, the selected path including the device other than the initial target device, and closing the connection between the client and the initial target device.

Tam teaches: 

if the initial target device is the chosen target device, establishing the selected path for communication between the client and the server, the selected path including the initial target device ([Fig. 10] acceptor 206 is selected for establishing a network path from client initiator 204); and if a device other than the initial target device is the chosen target device, establishing the selected path for communication between the client and the server, the selected path including the device other than the initial target device, and closing the connection between the client and the initial target device ([Fig. 7] diver 108 is selected for establishing a network path from client initiator 204 other than the acceptor device, so connection between client initiator 122 and acceptor device 124 is closed)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Agarwal to include the teachings of Tam. The motivation for doing so is to divert established communication sessions.

Regarding claims 16-18,
	
Claims 16-18 are analyzed and interpreted as a system of claims 6-8. 

Regarding claim 20,
	
Claim 20 are analyzed and interpreted as a system of claim 10. 


Claims 9 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Agarwal in view of Pithawala, Feyzibehnagh, Lu, and Tam, and further in view of Guo et al. Publication No. US 2010/0180048 A1 (“Guo” hereinafter).

Regarding claim 9, the method of claim 6 above,

Agarwal does not explicitly disclose: 

buffering application layer messages from the client until the policy decision is rendered.

Guo teaches: 

buffering application layer messages from the client until the policy decision is rendered ([Fig. 7] when a TCP sync packet is received, path selection will be triggered.  A decision may be made as to whether to buffer the packets for the upcoming flows during selecting. So, after the best path has been selected, the buffered packets are sent on the selected path)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Agarwal to include the teachings of Guo. The motivation for doing so is to prevent losing packets by temporary store data and determining a particular path for routing data on a network prior the data is routed.

Regarding claim 19,
	
Claim 19 are analyzed and interpreted as a system of claim 9. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956.  The examiner can normally be reached on Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        
/YOUNES NAJI/Primary Examiner, Art Unit 2445